On Petition to Rehear
HUMPHREYS, J.
Appellant, Nora Alice Wright Steele, has filed a petition to rehear based on two primary propositions: (1) That there is no evidence of the cause of the separation of the parties and (2) that the court erred in considering, initially, the evidence developed upon the remand because in so doing it was exercising original and not appellate jurisdiction.
Speaking with respect to the second objection first, which involves the question of the correctness of the court’s interpretation of T.C.A. sec. 27-327, we point out that we went to much trouble, and to great detail, in attempting to construe the statute and explain our understanding of it and its application to this particular case. And, the petition to rehear presents no argument we did not consider in so doing.
The argument made is weakened to the point of virtual impotency by the concession in the petition that this Court acting under T.C.A. sec. 27-327 might have retained this cause in this Court and ascertained these same facts. If we could have done this, why couldn’t we remand for this purpose? Additionally, as we pointed out in our opinion, the Court has the power to remand for a new hearing, such as the petition suggests, by other statutes clearly designed for this purpose. So, this statute is useless unless it is to be used as we suggest.
As we have stated, the statute means what we have said it means, or it means nothing. It should be borne in *9mind that the constitutional limitation of the jurisdiction of the Supreme Court to the consideration of only appellate matters has no application to the Court of Appeals which is created by statute.
With respect to the last complaint that we erred in affirming the Probate Court’s granting of an absolute divorce, “because there was no evidence of the cause of the separation of the parties”, we point out that to the extent this is a new and different assignment of error from those filed within the time fixed by the rules of this Court, we cannot consider it. Treating it, however, as raising again the question whether the evidence preponderates against the Probate Judge’s decree, we are still of the opinion this is not the case and that the decree should be affirmed. McBride v. McBride, 111 Tenn. 616, 69 S.W. 781; Lanier v. Lanier, 52 Tenn. 462; Bailey v. Bailey, 6 Tenn.App. 272; Green v. Green, 7 Tenn.Civ.App. 588.
There are two other things we should like to say with respect to the petition to rehear.
We doubt if it was necessary for the purposes of the petition to rehear to assume to tell this Court it affirmed the decree on the evidence placed in the record on the remand, in view of the explicit statement in our opinion to the contrary. This same result could have been reached by the simple assertion that the original evidence did not sustain the conclusion reached. And this is especially true since our opinion makes a distinction with respect to the explanatory nature of the evidence introduced into the record on the remand, which is not in any way discussed in the petition to rehear.
Finally, the petition concludes with a proposition, which we assume to be its prayer:
*10“Consequently, the case should now be remanded to the trial court to consider the part of the evidence taken on the remand which is competent and material, in the light of the pleadings and the history of the case, or the decree of this Court should be vacated and set aside and the judgment of the trial court reversed because there was no evidence on the issue of whether the absence of the wife was without reasonable cause, and the burden was on the husband on this issue.”
It strikes us this prayer is for the most futile action. It would be pointless and useless, to remand this case in order that the Probate Juldge, who held the first evidence warranted a divorce, might consider the evidence placed in the record on the remand since this evidence more clearly explains the Probate Judge was right in the first instance. This would be an exercise in a legalism not in the least related to the business of courts, the attainment of the right judgment, under law.
The Court is frank to admit this case has been quite troublesome. We remanded in the first instance primarily because Mr. Steele did not take the stand, and although we are unaware of any rule that makes this mandatory, we thought his testimony to be more or less indispensable in view of the nature of the suit, and that he should appear in behalf of his bill if this was possible. Especially did we think this since Mrs. Steele was asserting the suit was primarily that of one of the daughters.
And, we felt that as all of the preliminary and explanatory and conducive facts bearing on the relationship between Mr. and Mrs. Steele had been excluded on the first hearing, these should be placed in the record to lead to a better understanding and evaluation of the bald *11statements to be found therein relied on by the trial judge as proving grounds for divorce.
We were aware that to some extent we were breaking new ground, and might be unnecessarily plowing up snakes (as petitioners seems to think is the case), however, we felt that in the interest of doing the right, we should do as we did. If we were in error about this, the Supreme Court will certainly straighten us out.
We cannot end this memorandum without observing that it rather clearly appears that Mrs. Steele is not now and has not been for several years the least bit interested in living with Mr. Steele and making a home for him. And that if there were no jointly owned property, all of which would pass to her on Mr. Steele’s death if the divorce is not granted, she would not have lifted a finger in defense of the divorce action. That this is true is rather conclusively established by the proof that Mrs. Steele is a practical nurse with much professional experience, while Mr. Steele is a bedfast, sick, invalid, who is in need of the very kind of services Mrs. Steele could render. Yet, in spite of all this, it is practically undeniable that she has deserted Mr. Steele, abdicating these wifely duties to others. So, it is only natural that both the Probate Judge and this Court take a most jaundiced view of her rather technical efforts to hang on to the property which by her conduct in both law and fact, she has relinquished and forfeited her rights to.
We find no merit in the contention made in the reply to the answer to the petition to rehear that T.C.A. 27-330 when construed in pari materia with T.C.A. 27-327, requires a result different from that reached by the Court. T.C.A. 27-330 was enacted solely to declare what *12would constitute the record in the appellate court, and not for the purpose of limiting or affecting T.C.A. 27-327.
Petition to rehear is denied.